Citation Nr: 0025938	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-17 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease (arthritis) of the 
lumbar, thoracic, and cervical spines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to June 
1960 and from September 1960 until he retired in March 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision that denied service connection 
for degenerative disc disease (claimed as arthritis) of the 
lumbar, thoracic, and cervical spines.  The Board construes 
the issue to be service connection for degenerative disc 
disease and degenerative joint disease (arthritis) of the 
lumbar, thoracic, and cervical spines.  In September 2000, 
the veteran filed a motion with the Board to have his case 
advanced on the Board's docket, and such motion was granted 
by the Board.


FINDING OF FACT

The veteran has not presented competent evidence to show a 
plausible claim for service connection for degenerative disc 
disease and degenerative joint disease (arthritis) of the 
lumbar, thoracic, and cervical spines.


CONCLUSION OF LAW

The claim for service connection for degenerative disc 
disease and degenerative joint disease (arthritis) of the 
lumbar, thoracic, and cervical spines is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

The veteran served on active duty from December 1952 to June 
1960 and from September 1960 until he retired in March 1973.  
Numerous routine service examinations showed the spine to be 
normal.  Except for a contusion of the lumbosacral spine in 
August 1953, there were no reported back injuries in service.  
Medical records from July to September 1972 note the veteran 
had complaints of left anterior chest pain which was 
reportedly brought on by anxiety.  Physical examination 
findings were normal.  When evaluated for the chest pain 
complaint in September 1972, it was noted that there was no 
evidence of organic heart disease and that his symptoms were 
probably associated with tension and situational anxiety.  

On the medical history portion of the veteran's December 1972 
physical examination for retirement from service, he checked 
spaces to indicate he had not had recurrent back pain, 
arthritis, rheumatism, bursitis, or a painful or "trick" 
shoulder or elbow.  He checked a space to indicate a history 
of pain or pressure in the chest.  In reference to this 
history, the reviewing examiner noted that the veteran had 
previously been evaluated by cardiology; that complaints of 
chest pain or pressure were not related to either cardiac or 
pulmonary disease; that the pain was felt to be of 
musculoskeletal origin; and that it was not currently a 
problem.  On objective clinical evaluation for the retirement 
examination, the neck, spine, and other musculoskeletal 
system were normal.  A chest X-ray was negative.  The veteran 
indicated in a statement which he completed a few months 
later, in March 1973, that there had been no change in his 
medical condition since he was last examined by military 
doctors.  He retired from the military later in March 1973.  
Active duty service medical records do not show arthritis or 
degenerative disc disease of the spine.

After service, as a military retiree, the veteran received 
treatment at military medical facilities for various 
problems.  In November and December 1974, he was evaluated at 
a military facility due to complaints of pain in his left 
arm, and this evaluation included X-rays in November 1974.  A 
chest X-ray noted mild hypertrophic spurring of the dorsal 
(thoracic) spine, and X-rays of the cervical spine noted 
moderate hypertrophic degenerative disease (arthritis).  The 
impression was his left arm pain was probably secondary to 
degenerative changes in the cervical spine, ultimately 
determined to be of musculoskeletal origin and not related to 
the hypertension.  A routine chest X-ray in May 1980 noted 
minimal degenerative changes of the thoracic spine.  An 
October 1988 cervical spine X-ray noted some degenerative 
changes of intervertebral disc spaces.  Numerous medical 
records from the 1990s show the veteran has had extensive 
treatment for unrelated conditions, and arthritis of the 
thoracolumbar spine and neck pain have been occasionally 
noted. 

In July 1998, the veteran filed his initial claim for service 
connection for arthritis of the spine.

On a February 1999 VA examination, the veteran reported that 
he had chest pain while he was still in the military, and a 
medical work-up at that time resulted in an impression that 
he did not have coronary artery disease, but musculoskeletal 
pain.  He currently had complaints of a stiff neck.  The 
diagnoses included arthritis of the cervical spine and lumbar 
spine, and in an addendum the clinical examiner noted that 
thoracic spine degenerative changes were shown on X-rays.  
The X-ray reports noted degenerative disc disease and 
degenerative joint disease of the thoracic spine and cervical 
spine and degenerative disc disease of the lumbar spine.

In his notice of disagreement and other statements, the 
veteran stated that he complained of chest and arm pain 
during service, and his complaints were felt to be due to 
musculoskeletal causes.  He asserted that the source of his 
symptoms in service was arthritis of the spine which was 
diagnosed shortly after service.



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served continuously for 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be rebuttably presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's claim of service connection presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that it is well grounded, 
meaning plausible.  If he has not presented evidence that his 
claim is well grounded, there is no duty on the part of the 
VA to assist him with his claim, and it must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For his claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
the in-service disease or injury and a current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grivois, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veteran's active duty, 
which ended in March 1973, do not show degenerative joint 
disease (arthritis) or degenerative disc disease of any area 
of the spine.  Arthritis of the spine is not shown within the 
year after service as required for a presumption of service 
incurrence.  The evidence shows that the first diagnosis of 
arthritis of the spine (cervical and thoracic) was in 
November 1974, more than 1 1/2  years after the veteran's 
active service.  Later medical records, dated to 1999, show 
lumbar spine arthritis, as well as degenerative disc disease 
of various areas of the spine.

The veteran notes he had complaints of chest pain during his 
active duty, which were then attributed to anxiety/tension, 
and his retirement examination noted his complaints were of 
musculoskeletal origin.  The veteran argues that this shows 
that his arthritis of the spine, first diagnosed more than a 
year after service, was present during service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology, and his statements on such matters do not serve 
to make his claim well grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Aside from his own statements, the veteran has presented no 
medical evidence to link degenerative disc disease and 
degenerative joint disease (arthritis) of the spine with his 
active service.  A well-grounded claim for service connection 
has not presented, as no medical evidence has been submitted 
to link the current diagnoses, first shown more than a year 
after service, with the veteran's active duty.  Caluza, 
supra.  Absent such competent medical evidence of causality, 
the claim for service connection for degenerative disc 
disease and degenerative joint disease (arthritis) of the 
lumbar, thoracic, and cervical spines must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease (arthritis) of the lumbar, 
thoracic, and cervical spines is denied.


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 5 -


